UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM8-K CURRENT REPORT PURSUANT TO SECTION13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (date of earliest event reported): March 28, 2017 WASHINGTON PRIME GROUP INC. (Exact name of registrant as specified in its charter) Indiana 001-36252 046-4323686 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 180 East Broad Street Columbus, Ohio (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (614) 621-9000 N/A (Former name or former address, if changed since last report) Check the appropriate box below if the Form8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ☐ Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) ☐ Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) ☐ Pre-commencement communications pursuant to Rule14d-2(b)under the Exchange Act (17CFR 240.14d-2(b)) ☐ Pre-commencement communications pursuant to Rule13e-4(c)under the Exchange Act (17CFR 240.13e-4(c)) Item 2.03 Creation of a Direct Financial Obligation or an Obligation under an Off-Balance Sheet Arrangement of a Registrant. A.Scottsdale Quarter – Block M and Block K. On March 29, 2017 (the “Effective Date ”), SDQ III Fee, LLC and SDQ III Retail, LLC (each a “ Borrowe r” and together, the “ Borrower s ”), each an affiliate of Washington Prime Group Inc. (the “ Registrant ”), completed a mortgage financing transaction secured by certain real estate parcels known as Blocks M and K (the “ Parcels ”) at Scottsdale Quarter® , a retail center located in Scottsdale, AZ and which Registrant’s affiliate holds a 51% joint venture ownership interest . The aggregate amount of the loan (the “ Loan ”) is Fifty-Five Million Dollars ($55,000,000), of which Twenty-Eight Million Fifty Thousand Dollars ($28,050,000) represents the Registrant’s pro-rata share, and is evidenced by two promissory notes in the following principal amounts: (1) Thirty-Nine Million Nine Hundred Eighty-Five Thousand Dollars ($39,985,000.00) from American General Life Insurance Company (“
